Title: To Benjamin Franklin from [Adrien-Jean-Baptiste?] Le Roy, 29 November 1783
From: Le Roy, Adrien-Jean-Baptiste
To: Franklin, Benjamin


          
            Monsieur
            a versailles ce 29 novembre 1783
          
          J’ay L’honneur de vous addresser Mr. du Trône, Jeune medecin pour Lequel vous m’avés déja donné deux Lettres de recommandation auprès de deux de vos amis à philadelphie. C’est un Jeune homme fort honnête, fort modeste, et fort instruit. Il va partir pour nos Isles, où il a de L’employ. Mais il compte profiter de Ses Loisirs pour aller chez vous jouir du Spectacle d’un peuple devenu Libre. Avant de passer dans cet autre hemisphere, il voudroit bien avoir vû celuy qui a tant contribué à cette Liberté. Je crois aussi qu’il voudroit vous entretenir de quelques vües qui pourroient être utiles à L’Amerique et à vous. Vous m’avés toujours marqué, Monsieur, tant de bonté que je n’hesite point à vous prier de vouloir bien Le recevoir comme un homme que j’estime et que j’aime beaucoup. C’est de plus une occasion de vous renouveller L’assurance des Sentiments pleins de respect, et même d’une profonde vénération avec Lesquels j’ay L’honneur d’être Monsieur Votre très humble et très obeissant Serviteur
          
            Le Roy
          
        